DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
Claims 1-2, 6, 9-12, 16-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Skinner (WO 2016/123114, the citations below correspond to the US publication, US 2017/0190208) modified by Kimball (US 2011/0038826) and Hiserote (US 6,103,329).
Regarding claim 1, Skinner meets the claimed, a kit for generating pixelated modeling compound artwork, (Skinner [0038] discloses a kit and apparatus for pixelated artwork) wherein the kit comprises: a modeling tool having a first surface and an opposing second surface; (Skinner [0038] describes a plastic grid sheet (modeling tool), a sheet would inherently have two surfaces, a front and a back) the modeling tool comprising a plurality of cells, each of the plurality of cells having an aperture from the first surface to the second surface, (Skinner [0038] teaches holes (cells) in a plastic grid) a plurality of modeling compounds (Skinner [0038] teaches crayons are used inserted into the grid holes (cells) to model the pixelated image) 
No single embodiment of Skinner meets the claimed, each of the plurality of modeling compounds separable into a plurality of segments wherein each segment of the plurality of segments is configured to fill at least one cell of the plurality of cells, but Skinner [0062] describes that the crayons (modeling compounds) can be divided into multiple segments which are then used to match colors on a template and generate the pixelated artwork.

Skinner further meets the claimed, wherein each characteristic of the plurality of characteristics corresponds to a respective characteristic of each modeling compound of the plurality of modeling compounds (Skinner [0003] and [0038] teach a grid with holes (cells) is overlaid on an image template and the crayons corresponding to the color on the image template are inserted into the corresponding grid hole (cell) to form a pixelated image).  However, although the image template corresponds to the colors of the crayons, the cells themselves do not exhibit colors or characteristics and thus Skinner does not meet the claimed, wherein the plurality of cells exhibit a plurality of characteristics.
Analogous in the field of pattern forming apparatus, Kimball meets the claimed, wherein the plurality of cells exhibit a plurality of characteristics (Kimball [0106] describes a design device stencil (modeling tool) with particular characteristics such as shapes, images, designs, or patterns.)  
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date of the present invention, see MPEP §2143. 
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the pixelated modeling kit of Skinner with the characteristics on Kimball in order to apply products to a surface to create a pattern, see Kimball [0106]. 
and a leveler tool configured for removing excess amounts of the plurality of modeling compounds from the first surface or the second surface.
Analogous in the field of pattern forming, Hiserote meets the claimed, and a leveler tool configured for removing excess amounts of the plurality of modeling compounds from the first surface or the second surface (Hiserote col. 4 lines 10-17 teach using finishing sheets (leveler) to flatten (remove excess) off the top surface of tesserae (modeling compounds) that have been adhered to a base.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the modeling kit of modified Skinner with the leveler of Hiserote in order to achieve a smooth or desired shape of the modeling components, see Hiserote, col. 4 lines 12-17.
Regarding claim 2, Skinner meets the claimed, the kit according to claim 1, further comprising a substrate,(Skinner [0038] discloses a pixelated image template and frame on which the plastic grid is laid) the substrate comprising a modeling surface having an area As, wherein the modeling tool first surface has an area Am, wherein the area AS is equal to or greater than the area Am (Skinner [0038] describes that the plastic grid is designed to fit on top of the pixelated image template (modeling surface) in the frame (substrate), therefore, the area of the image/template must be equal to or bigger than the area of the plastic grid.)
Regarding claim 6, Skinner meets the claimed, The kit according to claim 1, wherein the aperture of each of the plurality of cells exhibits substantially the same cross-sectional area, substantially the same shape, or both (Skinner [0040] teaches the size of the holes are for a standard-size crayon.)
the kit according to claim 1, wherein the plurality of characteristics are present on at least the first surface of the modeling tool.
Analogous field of pattern forming apparatus, Kimball meets the claimed, the kit according to claim 1, wherein the plurality of characteristics are present on at least the first surface of the modeling tool (Kimball [0106] describes a design device stencil (modeling tool) with particular characteristics such as shapes, images, designs, or patterns.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the pixelated modeling kit of Skinner with the characteristics on Kimball in order to apply products to a surface to create a pattern, see Kimball [0106]. 
Regarding claim 10, modified Skinner meets the claimed, the kit according to claim 9, wherein the characteristic of each modeling compound of the plurality of modeling compounds comprises a distinct coloration (Skinner [0003] teaches that the crayons (modeling compounds) are in an assortment of colors to correspond to the pixels on the image template)  so that when each of the plurality cells are filled with a modeling compound having the corresponding respective characteristic, an intended design is formed. (Skinner [0003] teaches that crayons (modeling compounds) are inserted into the plastic grid (modeling tool) that corresponds to a location on an image template to form a pixelated image.)
Regarding claim 11, Skinner meets the claimed, a pixelated modeling compound artwork system (Skinner [0038] describes a kit and apparatus for pixelated artwork) comprising: a modeling tool having a first surface and an opposing second surface, (Skinner [0038] describes a plastic grid sheet (modeling tool), a sheet inherently has two surfaces, front and back) the modeling tool comprising a plurality of cells, each of the plurality of cells having an aperture extending from the first surface to the second surface, (Skinner [0038] teaches the plastic grid has holes) a substrate comprising a modeling surface having an area AS, (Skinner [0038] discloses a pixelated image template and frame (substrate) on which the plastic grid is laid, they inherently have an area)  wherein the first surface of the modeling tool has an area Am, wherein the area AS  is equal to or greater than the area Am, (Skinner [0038] describes that the plastic grid is designed to fit on top of the pixelated image template (modeling surface) in the frame (substrate), therefore, the area of the image/template must be equal to or bigger than the area of the plastic grid) wherein the substrate and the modeling tool are cooperatively adapted to receive on the modeling surface a plurality of deposited volumes of the first and second modeling compounds to form an intended design, (Skinner [0038] teaches crayons are used to model the pixelated image by inserting them into the holes of the plastic grid) and wherein each of the plurality of deposited volumes fill each individual cell of the plurality of cells (Skinner [0038] discloses that the pixelated image corresponds to assigned colored areas on the plastic grid where the crayons are inserted.)
Skinner does not meet the claimed wherein a first portion of the plurality of cells exhibits a first cell characteristic on the first surface, and wherein a second portion of the plurality of cells exhibits a second cell characteristic on the first surface; a first modeling compound having a first modeling compound characteristic corresponding to the first cell characteristic; a second modeling compound having a second modeling compound characteristic corresponding to the second cell characteristic. 
Analogous in the field of art supplies, Kimball meets the claimed, wherein a first portion of the plurality of cells exhibits a first cell characteristic on the first surface, and wherein a second portion of the plurality of cells exhibits a second cell characteristic on the first surface; (Kimball [0106] teaches that the design device (modeling tool) that has multiple different characteristics such as images, patterns, shapes, and designs.)
Neither Skinner nor Kimball explicitly meet the claimed, a first modeling compound having a first modeling compound characteristic corresponding to the first cell characteristic; a second modeling compound having a second modeling compound characteristic corresponding to the second cell characteristic, however, Skinner [0003] teaches that the modeling compounds correspond to colors of the pixelated image template and Kimball [0106] teaches that the design device (modeling tool) has multiple images or patterns on it and that a décor product (modeling compound) is applied to the patterns.  It would have been obvious to a person of ordinary skill in the art to combine the multiple characteristic modeling compounds of Skinner with the different designs (characteristics) of Kimball in order to form images out of modeling compounds, see Skinner [0003] and Kimball [0106].
Modified Skinner does not meet the claimed, and a leveler tool configured for removing excess amounts of the first and second modeling compounds from the first surface.
Analogous in the field of pattern forming, Hiserote meets the claimed, and a leveler tool configured for removing excess amounts of the first and second modeling compounds from the first surface (Hiserote col. 4 lines 10-17 teach an abrasive sheet (leveler tool) that levels the tesserae (modeling compounds) that are adhered to a base by sanding.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the modeling kit of modified Skinner with the leveler of Hiserote in order to achieve a smooth or desired shape of the modeling components, see Hiserote, col. 4 lines 12-17.
Regarding claim 12, Skinner meets the claimed, the system according to claim 11, wherein the aperture of each of the plurality of cells exhibits substantially the same cross-sectional area, substantially the same shape, or both (Skinner [0040] teaches the size of the openings are for a standard-size crayon.)
Regarding claim 16, Skinner meets the claimed, A pixelated modeling compound artwork device kit, (Skinner [0038] discloses an apparatus for pixelated artwork) comprising: a modeling tool having a first surface and an opposing second surface, (Skinner [0038] describes a plastic grid sheet (modeling tool), a sheet would inherently have two surfaces, a front and back) the modeling tool comprising a plurality of cells, each of the plurality of cells having an aperture extending from the first surface to the second surface (Skinner [0038] teaches the plastic grid has holes) a substrate comprising a modeling surface having an area AS, (Skinner [0038] discloses a pixelated image template and frame (substrate) on which the plastic grid is laid, they inherently have an area) wherein the first surface of the modeling tool has an area Am, wherein the area AS is equal to or greater than the area Am; (Skinner [0038] describes that the plastic grid is designed to fit on top of the pixelated image template (modeling surface) in the frame (substrate), therefore, the area of the image/template must be equal to or bigger than the area of the plastic grid) wherein the substrate and the modeling tool are cooperatively adapted to receive on the modeling surface a plurality of deposited volumes of the plurality of modeling compounds to form an intended design (Skinner [0038] teaches crayons are used to model the pixelated image by inserting them into the holes of the plastic grid onto the image template) wherein the modeling tool and the substrate are adapted to be shifted from: 1) a modeling configuration where the modeling tool is positioned on the substrate so that the second surface of the modeling tool contacts the modeling surface of the substrate; (Skinner [0039] discloses a position where the plastic grid is laid on the frame/template and aligned the grid holes with the pixelated template).
a plurality of modeling compounds, each of the plurality of modeling compounds being separable into a plurality of segments wherein each segment of the plurality of segments of the plurality of modeling compounds is configured to fill at least one cell of the plurality of cells, however, Skinner [0062] describes that the crayons (modeling compounds) can be divided into multiple segments which are then used to match colors on a template and generate the pixelated artwork.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the pixelated modeling tool and cells of Skinner with crayons divisible into multiple segments in order to divide the crayon body into more segments to then use to generate the pixelated artwork, see Skinner [0062].
No single embodiment of Skinner teaches, 2) a display configuration where the modeling tool is removed from the substrate so that the second surface of the modeling tool no longer contacts the modeling surface of the substrate, however, Skinner [0054] teaches a similar system in which the assembly grid (modeling tool) holding the crayons (modeling compounds) is removed from the photo template (substrate) after assembly is completed. 
It would have been obvious for a person of ordinary skill in the art to combine the pixelated artwork kit of Skinner with removing the tool in order to reuse the assembly grid for other projects, see Skinner [0054].  
Skinner further meets the claimed, wherein each characteristic of the plurality of characteristics corresponds to a respective characteristic of each modeling compound of the plurality of modeling compounds (Skinner [0003] and [0038] teach a grid with holes (cells) is overlaid on an image template and the crayons corresponding to the color on the image template are inserted into the corresponding grid hole (cell) to form a pixelated image).   although the image template corresponds to the colors of the crayons, the cells themselves do not exhibit colors or characteristics and thus Skinner does not meet the claimed, wherein the plurality of cells exhibit a plurality of characteristics.
Analogous in the field of pattern forming apparatus, Kimball meets the claimed, wherein the plurality of cells exhibit a plurality of characteristics (Kimball [0106] describes a design device stencil (modeling tool) with particular characteristics such as shapes, images, designs, or patterns.)  
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date of the present invention, see MPEP §2143. 
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the pixelated modeling kit of Skinner with the characteristics on Kimball in order to apply products to a surface to create a pattern, see Kimball [0106]. 
Modified Skinner does not meet the claimed, a leveler tool configured for removing excess amounts of the plurality of modeling compounds from the first surface.
Analogous in the field of pattern forming, Hiserote meets the claimed, and a leveler tool configured for removing excess amounts of the first and second modeling compounds from the first surface (Hiserote col. 4 lines 10-17 teach an abrasive sheet (leveler tool) that levels the tesserae (modeling compounds) that are adhered to a base by sanding.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the modeling kit of modified Skinner with the leveler of Hiserote in order to achieve a smooth or desired shape of the modeling components, see Hiserote, col. 4 lines 12-17.
The device kit according to claim 16, wherein when shifting from the modeling configuration to the display configuration, the modeling tool and the substrate are cooperatively adapted to retain on the modeling surface the plurality of deposited volumes of the plurality of modeling compounds, however, Skinner [0054] teaches the crayons can be adhered prior to the removal of the grid. 
It would have been obvious to a person of ordinary skill in the art to combine the pixelated modeling tool of Skinner with adhering the crayons in order to be able to remove the assembly grid for reuse and still retain the pixelated image formed by the crayons, see Skinner [0054]. 
Regarding claim 18, Skinner meets the claimed, the device kit according to claim 16, wherein the aperture of each of the plurality of cells exhibits substantially the same cross-sectional area, substantially the same shape, or both (Skinner [0040] teaches the size of the openings are for a standard-size crayon.)
Regarding claim 20, Skinner meets the claimed, the device kit according to claim 16, wherein each of the plurality of modeling compounds exhibits a distinct coloration (Skinner [0037]-[0038] teaches that crayons with corresponding colors are inserted into the plastic grid to form the pixelated image.)
Claims 3-5, 7, 13-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over modified Skinner as applied to claims 1, 11, 12, or 16 above, and further in view of Pulido ("New Rug Canvas Arrives at Color Crazy", 22 January 2018, see NPL copy with the action dated 12/31/2020.)                                                                                                                                                                                             
the kit according to claim 1, wherein each cell of the plurality of cells is comprised of a monofilament fiber or a multifilament fiber. 
Analogous in the field of art supplies, Pulido does not explicitly meet the claimed, the kit according to claim 1, wherein each cell of the plurality of cells is comprised of a monofilament fiber or a multifilament fiber, however, Pulido first paragraph describes a gridded cotton canvas. Cotton is made of fibers. It is not disclosed if the fibers of the cotton grid are monofilament or multifilament, however, any type of fiber will be either monofilament or multifilament.  
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date of the present invention, see MPEP §2143.
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the modeling tool of Skinner with the cotton fiber mono or multifilament tool of Pulido because the tool of Pulido is a known tool for making pixelated/gridded art designs, see Pulido first paragraph lines 8-9. 
Regarding claim 4, Skinner discloses a plastic material but does not disclose a fiber and therefore does not meet the claimed, the kit according to claim 3, wherein the monofilament fiber or the multifilament fiber comprises a plastic material, a natural material, or a combination thereof.
Analogous in the field of art supplies, Pulido meets the claimed, the kit according to claim 3, wherein the monofilament fiber or the multifilament fiber comprises a plastic material, a natural material, or a combination thereof (Pulido first paragraph describes the gridded canvas as being cotton, a natural material, but discloses that other variations are poly/cotton blends.)
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date of the present invention, see MPEP §2143.
It would have been obvious to a person of ordinary skill in the art to combine the plastic grid modeling tool of Skinner with the cotton material of Pulido because the cotton provides a natural feel and is a known tool for making a gridded design, see Pulido lines 7-9.
Regarding claim 5, neither Skinner not Pulido explicitly meet the claimed, The kit according to claim 3, wherein the monofilament fiber or the multifilament fiber exhibits a minimum diameter of from 0.3 millimeters (mm) to 10 mm, however, Pulido first paragraph describes 5 and 3.75 mesh size which are depicted in the figure. The 5 and 3.75 mesh size indicate that each square has a length of ~5 and ~6.6 mm respectively. The filament size of the grid is clearly within the claimed 0.3 mm – 10 mm based on the photo on page 3. 
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date of the present invention, see MPEP §2143.
It would have been obvious to a person of ordinary skill in the art to combine the modeling tool of Skinner with the sized tool of Pulido because the modeling tool is known to making gridded designs, see Pulido lines 8-9.
Regarding claim 7, Skinner does not meet the claimed, the kit according to claim 1, wherein the aperture of each of the plurality of cells exhibits a cross-sectional area of from 1 square millimeter (mm2) to 100 mm2 .
 the kit according to claim 1, wherein the aperture of each of the plurality of cells exhibits a cross-sectional area of from 1 square millimeter (mm2) to 100 mm2 (Pulido first paragraph teaches mesh sizes of 3.75 and 5 which equate to cross-sectional areas of ~25.8 and 45.2 mm2 respectively.)
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date of the present invention, see MPEP §2143.
It would have been obvious to a person of ordinary skill in the art to combine the cells of Skinner with the grid size of Pulido because the grid size of Pulido is a known tool for making gridded designs, see Pulido lines 8-9.
Regarding claim 13, Skinner does not meet the claimed, the system according to claim 12, wherein the aperture of each of the plurality of cells exhibits a cross-sectional area of from 1 square millimeter (mm2) to 100 mm2.
Analogous in the field of art supplies, Pulido meets the claimed, the kit according to claim 12, wherein the aperture of each of the plurality of cells exhibits a cross-sectional area of from 1 square millimeter (mm2) to 100 mm2 (Pulido first paragraph teaches mesh sizes of 3.75 and 5 which equate to cross-sectional areas of ~25.8 and 45.2 mm2 respectively.)
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date of the present invention, see MPEP §2143.
It would have been obvious to a person of ordinary skill in the art to combine the cells of Skinner with the grid size of Pulido because the grid size of Pulido is a known tool for making gridded designs, see Pulido lines 8-9.
the system according to claim 11, wherein the plurality of cells is comprised of a monofilament fiber or a multifilament fiber, and wherein the monofilament fiber or the multifilament fiber exhibits a minimum diameter of from 0.3 millimeters (mm) to 10 mm.
Analogous in the field of art supplies, Pulido does not explicitly meet the claimed, the system according to claim 11, wherein the plurality of cells is comprised of a monofilament fiber or a multifilament fiber, and wherein the monofilament fiber or the multifilament fiber exhibits a minimum diameter of from 0.3 millimeters (mm) to 10 mm, however, Pulido first paragraph describes 5 and 3.75 mesh size which are depicted in the figure. 5 and 3.75 mesh size indicate that each square has a length of are ~5 and ~6.6 mm respectively. The filament size of the grid is clearly within the claimed 0.3 mm – 10 mm based on the photo on Pulido page 3.
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date of the present invention, see MPEP §2143.
It would have been obvious to a person of ordinary skill in the art to combine the modeling tool of Skinner with the sized tool of Pulido because the modeling tool is known to making gridded designs, see Pulido lines 8-9.
Regarding claim 19, modified Skinner does not meet the claimed, the device kit according to claim 16, wherein the plurality of cells is comprised of a monofilament fiber or a multifilament fiber, and wherein the monofilament fiber or the multifilament fiber exhibits a minimum diameter of from 0.3 millimeters (mm) to 10 mm.
Analogous in the field of art supplies, Pulido does not explicitly meet the claimed, the system according to claim 11, wherein the plurality of cells is comprised of a monofilament fiber or a multifilament fiber, and wherein the monofilament fiber or the multifilament fiber exhibits a minimum diameter of from 0.3 millimeters (mm) to 10 mm, however, Pulido first paragraph describes 5 and 3.75 mesh size which are depicted in the figure. 5 and 3.75 mesh size indicate that each square has a length of are ~5 and ~6.6 mm respectively. The filament size of the grid is clearly within the claimed 0.3 mm – 10 mm based on the photo on page 3 of Pulido.
The courts have held that combining prior art elements according to known methods to yield predictable results would have been obvious to a person of ordinary skill in the art before the filing date of the present invention, see MPEP §2143.
It would have been obvious to a person of ordinary skill in the art to combine the modeling tool of Skinner with the sized tool of Pulido because the modeling tool is known to making gridded designs, see Pulido lines 8-9.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over modified Skinner as applied to claim 2 above, and further in view of Tan (US 2017/0305100).
Regarding claim 8, Skinner discloses the substrate may be paper, but does not meet the claimed, the kit according to claim 2, wherein the substrate comprises a cardboard material, a cardstock material, or a combination thereof.
Analogous in the field of pixelated artwork, Tan meets the claimed, the kit according to claim 2, wherein the substrate comprises a cardboard material, a cardstock material, or a combination thereof (Tan [0060] describes a pixel craft kit where a pixel layer can be formed on a substrate material including cardboard.) 
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the substrate of Skinner with the cardboard substrate of Tan in order to provide a substrate with the desired strength and properties, see Tan [0060].
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over modified Skinner as applied to claim 11 above, and further in view of Brundige (US 4,310,313).
Regarding claim 15, Skinner does not meet the claimed, the system according to claim 11, wherein the first cell characteristic and the second cell characteristic are a first coloration and a second coloration, respectively, and wherein the first coloration is distinct from the second coloration.
Analogous in the field of art supplies, Brundige meets the claimed, the system according to claim 11, wherein the first cell characteristic and the second cell characteristic are a first coloration and a second coloration, respectively, and wherein the first coloration is distinct from the second coloration (Brundige col. 1 lines 39-43 and col. 2 line 58 – col. 3 lines 3 teach that the grid is given different colors in different locations.)
It would have been obvious to a person of ordinary skill in the art before the filing date to combine the pixelated modeling kit of Skinner with the cell characteristics of Brundige in order to make the design easier to read, see Brundige col. 2 lines 56-61.
Response to Arguments
The IDS submission filed 3/22/2021 contained screenshots of the “Latch Hooking – How to latch hook” video previously disclosed on the IDS filed 9/17/2019 and was able to be considered. 
Applicant's arguments filed 3/22/2021 have been fully considered but they are not persuasive. Applicant argues that Skinner/Kimball do not disclose a leveling tool and that the rigid crayons used in Skinner would fall or break off if a leveling tool was applied. Examiner agrees that Skinner/Kimball does not disclose a leveling tool. Examiner cites Hiserote as describing a leveling tool that removes excess modeling compound. The modeling compounds, . 
Conclusion
Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA BARTLETT whose telephone number is (571)272-4953.  The examiner can normally be reached on Monday - Friday 8:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/V.B./Examiner, Art Unit 1744                                                                                                                                                                                                        



/MICHAEL M. ROBINSON/Primary Examiner, Art Unit 1744